DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11, 15-18, and 21) and species CER1 and CD51 in the reply filed on August 23, 2022 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. LU100320, filed on December 13, 2019. 
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 7E; Figure 8E-G; Figure 9A; Figure 11A-B; Figure 12G-H; Figure 14A-B-(A); Figure 14F are mis-labeled. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably ” in claim , referring to CER1,  is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The parameter, quantity, or other limitation has been rendered indefinite by the use of the term preferably.  More specifically, it is unclear whether CER1 is just a recited option (like the rest of the non-preferred biomarkers) or if CER1 is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 103 (c) for any potential 35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103 (a).

Claims 1, 2, 4-17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly et al. (WO2009/131568A1; cited in IDS filed on Dec. 13, 2019), and further in view of Benvenisty et al. (WO 2012/070014A2; cited in IDS filed on Dec. 13, 2019) and Sharivkin et al. (Molecular & Cellular Proteomics, published Sept. 1, 2012)
The claims are directed to a method of obtaining pancreatic progenitor cells derived from a population of pluripotent stem cells, induced pluripotent stem cells and/or embryonic stem cells. The claims are directed to separating the pancreatic progenitor cells that do not bind to a ligand, and the pancreatic progenitor cells that bind to the cell surface marker CD177. 
In the specification, applicant indicates that pancreatic progenitor cells are an intermediate cell population in the development of the pancreatic lineage; typical markers for pancreatic progenitor cells include PDX1. (page 11, ln. 30; page 36, ln. 10). 
Kelly et al. teaches a method of purifying a gut endoderm cell derived from a population of pluripotent stem cells. The claims are directed to separating the gut endoderm cells that binds to a cell surface marker expressed on the gut endoderm cell, from the group consisting of CD49e, CD99, CD165, and CD334, and those that do not bind to a ligand, thereby purifying said gut endoderm cell (claim 1). Further, Kelly et al. teaches the endoderm lineage, including pancreatic endoderm-type cells, derived from human embryonic stem cells (hESCs). Kelly et al. teaches the derived pancreatic endoderm cell populations various cell surface markers that are typical for characterizing an indicated cell type derived from hESCs (Figure 1, See schematic representation below, and page 24). More specifically, Kelly et al., teaches five stages of differentiation of the hESCs – (ES) through mesendoderm (ME), ME to definitive endoderm (DE or PDX1-negative definitive endoderm”)(stage 1), DE to primitive gut tube (PG or PDX1-negative foregut endoderm”) (stage 2), PG to posterior foregut (PF or PDX1-positive foregut endoderm) (stage 3), PF to pancreatic endoderm (PE)(stage 4), and PE to endocrine (EN cells)(stage 5). Kelly et al. teach selected surface markers that can be used to enrich or purify the indicated cell type at each stage (page 6, para. 49, See Figure 1). 
Kelly et al. teaches that a ligand, which can be an antibody, agent or fragment, may selectively bind to the targets described in Table 1, on a hES or hES-derived cells (page 41, Table 1).  Kelly et al. teaches that the antibodies from Table 1 that may be used either alone or in combination with each other to separate hES-derived endoderm populations at various stages of differentiation (Table 1, page 45, para. 147). Further, Kelly et al. teaches CD177 is positively expressed at stage 2 (endodermal lineage screen), late stage 4/early stage 5 (pancreatic endoderm and endocrine screen), and stage 5 (pancreatic endoderm and endocrine screen). More specifically, Kelly et al. teaches that the antibodies had fluorescent intensity levels at least 3X above the standard control (page 44, para. 145 and 146, Table 1).
Kelly et al. did not test the cells to determine if they continue to express CD177 in the intervening time period, when they are pancreatic progenitor cells. Kelly et al., does not teach the isolation of cells expressing CD177 at all pancreatic progenitor cell stages. 
Benvenisty et al. teaches a method of isolating pancreatic progenitor cells and definite endodermal cells. Benvenisty et al. teaches that the two significant points along the differentiation process for pancreatic progenitor cells are the endodermal progenitor stage, having the expression of SRY box 17 (SOX 17), which is the earliest stage, and the pancreatic progenitor stage, having the pancreatic and duodenal homeobox 1 (PDX1), which is the earliest commitment stages towards the pancreas (page 2, lin. 12-18). 
Sharivkin et al. teaches that there is a lack of progenitor-specific cell surface markers which is hindering separation of isolated cell populations of endoderm lineage which have been derived from stem cells. Sharivkin et al. teaches that a comparative array approach allows for the direct discernment of cell surface markers as characteristic for different cell populations, which provides a powerful tool for enhancing the identification of developmental stage-specific progenitors (page 593). 
Accordingly, it would have been obvious to view CD177 at the stages between stages 2 and late 4/early 5 in order to confirm that CD177 is present in pancreatic progenitor cells because Benvenistry et al. teach that pancreatic progenitor cells are one of two significant points during differentiation of pancreatic cells.   Sharivkin et al. teaches that we need more information on progenitor-specific cell surface markers and the resources for determining them are readily available. One would have been motivated to use CD177 in isolating the  pancreatic progenitor cells as taught by the combination of the references in order to obtain a purified pancreatic progenitor cell population as Benvenisty et al. teach this is an important cell type in this differentiation lineage and Sharivkin et al. would have motivated a person of ordinary skill to try looking for additional biomarkers 
Additionally, it would have been obvious for one of ordinary skill in the art at the time of the invention to employ separating pancreatic progenitor cells in the methods taught by Kelly et al. because it would have been obvious to try viewing CD177 at the various stages, specifically at stage 3, as a person of ordinary skill would be choosing from stages known in the stem cell to endocrine pathway. Assessing CD177 as a viable marker for pancreatic progenitor cells and using it to isolate this population would have led to a reasonable expectation of success because the combination of the references teach that CD177 can be used for isolating pancreatic progenitor cells. 	
With respect to claim 1, Kelly et al. teaches a method of separating the gut endoderm cell from cells derived from pluripotent stem cells (claim 1). Further, Kelly et al. teaches that ligands, agents or antibodies, which selectively bind to the targets (as described in Table 1) are capable of binding to a cell surface receptor on a hES or hES-derived cells, specifically isolating cells from stages (as described in Figure 1) known in the stem cell to endocrine pathway. (page 41, Example 1, Figure 1 and Table 1).  
With respect to claim 2, Kelly et al. teaches that definitive endoderm cells express SOX17, CXCR4, CER (Cerberus 1, cysteine knot superfamily, homolog (CER)) and CRIPl, (para. 63 and para. 97).
With respect to claim 4, Kelly et al. teaches that the ligand is an antibody or binding fragment (claim 2).
With respect to claim 5, Kelly et al. teaches a monoclonal antibody (claim 3).
With respect to claim 6, Kelly et al. teaches the detection of an amplified nucleotide acids resulting from PCR primers can be conjugated to a detectable label. (page 27, para. 108) 
With respect to claim 7, Kelly et al. teaches a method of quantitating expression of markers that are produced by marker genes is through the use of quantitative PCR (page 27, para 105, 166, and Table 10)
With respect to claims 8 and 10, Kelly et al. teaches that the staining intensity of cells can be monitored by flow cytometry, where lasers detect the quantitative levels of fluorochrome (which is proportional to the amount of cell surface marker bound by specific reagents, e.g. antibodies). Further Kelly et al. teaches that flow cytometry, or FACS, can also be used to separate cell populations based on the intensity of binding to a specific reagent, as well as other parameters such as cell size and light scatter (page 31, para. 115, Examples 2-5; Table 11).
With respect to claim 9, Kelly et al, teaches  separating includes affinity chromatography (page 30, para. 114).
With respect to claim 11, Kelly et al. teaches using human embryonic stem cells as the starting material (page 24, para 101). 
With respect to claims 15, 16, and 17, Kelly et al. teaches that ligands can be soluble or can be immobilized on the capture medium as indicated by the assay format, e.g., antibody affinity chromatography (page 17, para. 84). Further Kelly et al., teaches the method for enriching, depleting, isolating, separating, sorting and/or purifying the cell population include antibody-coated magnetic beads, affinity chromatography and "panning" with antibody attached to a solid matrix or solid phase capture medium, e.g. plate, column or other convenient and available technique (page 30, para. 114).
With respect to claim 18, Benvenisty et al. teaches that an isolated population of pancreatic progenitor cells, comprising at least about 50%, at 25 least about 60%, e.g., at least about 75% (e.g., 75%), e.g., at least about 80% (e.g., 80%), e.g., at least about 85% (e.g., 85%), e.g., at least about 90% (e.g., 90%), e.g., at least about 95% ( e.g., 95% ), e.g., at least about 96%, e.g., at least about 97%, e.g., at least about 98%, e.g., at least about 99%, e.g., 100% of cells PDX1+ (page 53).
With respect to claim 21, Kelly et al. teaches isolating cell populations using cell surface markers and isolating CD177 on the cell surface. (Claim 1, Claim 26, See Table 1, page 41).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly et al. (WO2009/131568A1; cited in IDS filed on Dec. 13, 2019) in view of Sharivkin et al. (Molecular & Cellular Proteomics, published Sept. 1, 2012) as applied to claims 1, 2, 4-17, and 21 above, and further in view of Brafman et al. (“Regulation of endodermal differentiation of human embryonic stem cells through integrin-ECM interactions.” Cell Death Differ, published 2013). 
The claim is directed to an additional step of exposing the pancreatic progenitor cell population to a ligand, which binds to CD51 or CD275.
Kelly et al. does not teach a pancreatic progenitor cell population binding to CD51.
Brafman et al. teaches the interactions between integrin receptors and extracellular matrix proteins (ECMPs) are important for the differentiation of human embryonic stem cells (hESC) lines to definitive endoderm (DE) cells, which give rise to internal organs, such as the pancreas (abstract, Figure 3). Brafman et al. teaches HESC-derived DE cells with increased ITGA5 expression were sorted by flow cytometry and differentiated into the PGT stage  (stage 3 or posterior foregut, PF or PDX1-positive foregut endoderm)(Figure 5). Further, Brafman et al. teaches that ITGA5 (CD51) and ECMP-integrin interactions are required for hESC differentiation into functionally mature cells (abstract).
It would have been obvious for one of ordinary skill in the art at the time of the invention to employ separating pancreatic progenitor cells by CD51 (an integrin α5 or ITGA5) at various stages based on the methods of Kelly et al. because CD51 is known to be important in hESC differentiation Doing so would have isolated the pancreatic progenitor cell population as taught by Brafman et al. Adding the comparative array approach (as taught by Sharivkin et al.) to assess CD51 as a viable marker for pancreatic progenitor cells and using it to purify the pancreatic progenitor cell population would have led to a reasonable expectation of success because as Benvenisty et al. teach this is an important cell type in this differentiation lineage and Sharivkin et al. would have motivated a person of ordinary skill to try looking for additional biomarkers 

Conclusion
No Claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE MARIA GONZALES whose telephone number is (571)272-1794. The examiner can normally be reached M-Th: 9AM - 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Para can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPHINE M GONZALES/Examiner, Art Unit 1631                                                                                                                                                                                                        
/TERESA E KNIGHT/Primary Examiner, Art Unit 1631